Citation Nr: 1231699	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  10-11 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a bilateral upper extremity disability.

2.  Entitlement to service connection for a right upper extremity disability, to include carpal tunnel syndrome (claimed as pain, numbness, cramping, and swelling).

3.  Entitlement to service connection for a left upper extremity disability, to include carpal tunnel syndrome (claimed as pain, numbness, cramping, and swelling).


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from July 1987 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In an October 2007 rating decision, the Winston-Salem RO denied service connection for "numbness in fingers."  The Veteran did not file a Notice of Disagreement (NOD).  In April 2009, the Veteran filed a claim for "bilateral carpal tunnel syndrome, cramping in both hands."  The RO did not address the claim as new and material evidence, but instead denied service connection for carpal tunnel syndrome in the right and left hands in a May 2009 rating decision.  The Board has recharacterized the issues given the medical evidence of record and the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).
 
As will be discussed in further detail in the following decision, the Board finds that a reopening of the claim for service connection for a bilateral upper extremity disability is warranted and is granting this aspect of the Veteran's appeal.  The underlying claims for service connection for right and left upper extremity disabilities, to include carpal tunnel syndrome (claimed as pain, numbness, cramping, and swelling) are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  By an unappealed October 2007 decision, the Winston-Salem RO denied the Veteran's claim of service connection for a bilateral upper extremity disability.

2.  Evidence received after the October 2007 denial of service connection for a bilateral upper extremity disability relates to an unestablished fact necessary to substantiate that issue and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The Winston-Salem RO's October 2007 denial of the Veteran's claim of service connection for a bilateral upper extremity disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).

2.  Evidence received since the final October 2007 rating decision is new and material, and the claim for service connection for a bilateral upper extremity disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a bilateral upper extremity disability, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection for a bilateral upper extremity disability was initially denied in an October 2007 rating decision because the evidence did not show that the Veteran had a diagnosed disability.  In other words, evidence of record did not reflect a current disability related to the Veteran's military service.  The Veteran did not appeal that claim, which became final.  The Veteran applied to have his claim reopened in April 2009.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.  at 1384. Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Here, relevant evidence of record at the time of the October 2007 rating decision consisted of the Veteran's service treatment records (STRs), an October 2006 VA general medical examination, and the Veteran's contentions.  His STRs showed that he was treated in July 2005 for complaints of numbness in his left hand, fingers, and wrist.  At that time, he was diagnosed with ulnar neuropathy on the left.  The VA examination included a normal neurological examination, and the examiner did not assign a diagnosis related to the Veteran's complaints.  

Finding that the claims folder contained no competent evidence of a diagnosed disability, the Winston-Salem RO, in October 2007, denied the claim of service connection for a bilateral upper extremity disability.  The Veteran did not appeal the RO's decision, and the denial became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  In reaching the conclusion that the October 2007 decision is final, the Board is cognizant of the Federal Circuit's recent holding in Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, however, no new evidence pertinent to the issues of right and left upper extremity disabilities was received between the October 2007 rating decision and the April 2009 claim.  The October 2007 rating decision is thus final.

The relevant evidence received since the October 2007 denial consists of VA treatment records, a VA examination conducted in February 2010, and the Veteran's contentions.  With regard to his current diagnosis, the Veteran was seen in November 2008 for complaints of cramps and swelling in his hands that he had experienced since service.  At that time, his VA treatment provider assigned him a diagnosis of "cramps in hands" and intermittent polyarthralgias.  EMG study conducted by VA physicians in March 2009 returned results positive for carpal tunnel syndrome on the right.  In addition, at his February 2010 VA examination, the Veteran was diagnosed with carpal tunnel syndrome on the left.

This newly received evidence relates to an unestablished fact necessary to reopen the previously denied claim for service connection for a bilateral upper extremity disability-namely, evidence that the Veteran has been clearly diagnosed with carpal tunnel syndrome in both upper extremities.  The Board concludes, therefore, that such additional evidence of a bilateral upper extremity disability (carpal tunnel syndrome) is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue.


ORDER

New and material sufficient to reopen a previously denied claim for service connection for a bilateral upper extremity disability having been received, the appeal is granted to this extent only.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the Veteran's underlying claims.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases (e.g., organic diseases of the nervous system) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the current appeal, the Veteran contends that he has carpal tunnel syndrome with cramping of the right and left hands that is due to his time on active duty.  The RO denied the Veteran's claims on the basis that there was no evidence of record to suggest an etiological link between any current hand disability and service.

Review of the relevant evidence of record reflects that the Veteran has contended on multiple occasions that he first noticed problems with his hands in service and has had continued problems with cramping, numbness, pain, and swelling in his hands since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board specifically finds the Veteran to be credible in reporting an in-service injury and having pain since service. 

In finding the Veteran credible in reporting his in-service problems with his hands, the Board observes that STRs reflect that he was seen in July 2005 for complaints of pain and numbness in his left fingers and wrist as well as weakness in his little fingers; at that time, he was diagnosed with ulnar neuropathy on the left.  Records from the Veteran's post-service treatment at the G. V. (Sonny) Montgomery VA Medical Center (VAMC) in Jackson, Mississippi, reflect that he was seen in April 2007 for complaints of numbness in the fingertips of his right hand.  In November 2008, he complained of cramps in his hands and pain in his palms, as well as swelling in his hands bilaterally that began in service and had continued since that time.  He was diagnosed at that time with "cramps in hands" and intermittent polyarthralgias.  He underwent EMG study in March 2009, the results of which are not in the claims file.  However, a follow up treatment note indicates the EMG showed right carpal tunnel syndrome.  The Veteran was given wrist braces to treat the disorder.

Pursuant to the instant claim, the Veteran underwent VA examination in February 2010.  Review of this examination reflects that the examiner was instructed to examine and offer an etiological opinion as to the Veteran's left hand only, despite the fact that his claim is for both hands.  At that time, he complained of experiencing trouble with repetitive use of the hands, which occasionally caused his hands to "quit working," requiring rest before regaining function.  He reported numbness in the fingers and hands as well as soreness in the left forearm.  The examiner noted the in-service diagnosis of left ulnar neuropathy, which was made on a clinical basis, not through EMG study.  Physical examination revealed normal motor strength, but decreased sensation to pinprick on the ulnar side of the left palm and some decreased deep tendon reflexes on the left.  The examiner found the Veteran to display "no motor findings of either median or ulnar nerves."  In addition, the examiner opined that the Veteran's sensory loss on the left was not consistent with ulnar neuropathy such as he was diagnosed with in service.  Instead, he concluded that the Veteran's subjective complaints were "most suggestive of carpal tunnel syndrome."  Because current EMG study did not reveal ulnar neuropathy, the examiner found it unlikely that the Veteran's current left carpal tunnel syndrome was etiologically linked to his in-service complaints of weakness, numbness, and parasthesias on the left.  

The Board finds that the February 2010 VA medical opinion is inadequate.  Significantly, the examiner failed to discuss the Veteran's credible statements that his current symptoms - bilateral hand pain, cramping, and swelling as well as numbness in the fingertips - are the same as those he experienced in service and that he has continued to experience the same symptoms from his time in service in the present.  In addition, despite the current diagnosis of carpal tunnel syndrome on the left and his credible complaints of having experienced symptoms of that disorder since service, the examiner did not offer any opinion as to whether it is at least as likely as not that carpal tunnel syndrome of the left hand is etiologically linked to his time on active duty.  In addition, the examiner did not provide a diagnosis with respect to the Veteran's right upper extremity despite the fact that VA treatment records contain a recent diagnosis of right carpal tunnel syndrome.  See 38 C.F.R. § 4.2 (2011) (providing that where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, remand is required. 

Furthermore, the most recent VA treatment records from the Jackson VAMC are dated in February 2010.  Thus, records of any ongoing VA treatment for the Veteran's upper extremity complaints should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

In view of the foregoing, the case is REMANDED for the following action:

1.  Obtain records of any treatment that the Veteran may have received at the Jackson VAMC since February 2010.  All such available records should be associated with the claims folder.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current upper extremity disability, to include carpal tunnel syndrome.  The claims file, including a complete copy of this remand, must be made available to, and reviewed by, the examiner.  A notation should be made in the examination report that this review has taken place.  All necessary testing, including EMG study if deemed necessary, should be conducted, and all pertinent pathology found on examination should be annotated in the evaluation report. 

For any upper extremity disability diagnosed on examination, the examiner must opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such diagnosed disability had its clinical onset in service or is otherwise related to the Veteran's active duty.  In answering this question, the examiner must specifically address the Veteran's competent and credible reports of having experienced pain, cramping, and swelling in the hands, as well as numbness in the fingers, since service.  The examiner must also specifically address the Veteran's in-service diagnosis of left ulnar neuropathy.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he must resort to speculation to render the requested opinion, he must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Then, readjudicate the claims.  If any benefit is not granted, the Veteran must be furnished a supplemental statement of the case and afforded appropriate time to respond before the claims file is returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


